2017 IL App (1st) 143403


                                                                             FIRST DIVISION
                                                                             January 30, 2017



No. 1-14-3403

THE PEOPLE OF THE STATE OF ILLINOIS,                  )       Appeal from the
                                                      )       Circuit Court of
       Plaintiff-Appellee,                            )       Cook County.
                                                      )
v.                                                    )       No. 13 CR 11594
                                                      )
MICHAEL JONES,                                        )       Honorable
                                                      )       James Michael Obbish,
       Defendant-Appellant.                           )       Judge Presiding.

       JUSTICE HARRIS delivered the judgment of the court, with opinion.
       Justices Simon and Mikva concurred in the judgment and opinion.


                                            OPINION

¶1     Defendant, Michael Jones, was convicted after a bench trial of aggravated domestic

battery, and the trial court sentenced him to five years’ imprisonment and four years of

mandatory supervised release (MSR). On appeal, defendant contends: (1) the State did not prove

him guilty of aggravated domestic battery beyond a reasonable doubt where severe deformities

in his hands and arms, along with his lack of strength and range of motion, rendered him

incapable of stabbing the victim in her chest; (2) he is entitled to a new trial where the record

shows that the trial court prejudged his case and rejected his defense before defendant’s expert

witness had testified; and (3) he was denied his right to present a full defense when the trial court

refused to admit mental health records of the victim. For the following reasons, we affirm.
No. 1-14-3403


¶2                                        JURISDICTION

¶3     Defendant was sentenced on September 29, 2014. He filed a notice of appeal on

September 29, 2014. Accordingly, this court has jurisdiction pursuant to Article VI, section 6, of

the Illinois Constitution (Ill. Const. 1970, art. VI, § 6), and Illinois Supreme Court Rule 603 (eff.

Feb. 6, 2013) and Rule 606 (eff. Dec. 11, 2014), governing appeals from a final judgment of

conviction in a criminal case entered below.

¶4                                       BACKGROUND

¶5     Defendant was charged by information with attempted first degree murder, aggravated

domestic battery, unlawful use or possession of a weapon by a felon, and aggravated battery in the

stabbing of his ex-girlfriend, Cherelle Richardson. Prior to trial, on the State’s motion,

Richardson’s mental health records were delivered to the trial court for an in camera inspection to

determine their relevancy before tendering them to the defense. After reviewing the records, the

trial court determined that they were not “relevant to any of the current allegations against

[defendant]. I don’t see how in any way they would be helpful to either party.”

¶6     Defense counsel filed a motion to reconsider. At the hearing on the motion, counsel argued

that the defense at trial would be that Richardson stabbed herself, and her mental health records

would “help us determine her mental state and to possibly lead us to any other records” in

preparation for confronting Richardson at trial. The trial court noted that the records were from

2009, and detail “an incident that occurred four years prior to the allegations that are before me.

And although the complaining witness did in fact receive that mental health treatment for a short

period of time, it ended in 2009 with respect to that particular incident. Nothing about that incident

seems to me to be in any way relevant to the incident at hand here.” The trial court denied the

motion but informed defense counsel that if at trial, the mental health records may be necessary for

                                                -2-
No. 1-14-3403


impeachment purposes, “you could renew your motion at that time. And then if it becomes

relevant that she had the condition that you describe, that you’ve learned of and she were to deny

that and it was relevant, then the records could be used to impeach her.”

¶7     At trial, Richardson testified that she met defendant in the spring of 2011. They began an

intimate relationship in March 2012, and on November 29, 2012, Richardson gave birth to the

couple’s son, ZyYon. During this time, Richardson did not have a permanent place of residence, so

she stayed intermittently with defendant at his house at 5345 South Wolcott in Chicago, Illinois.

Richardson and defendant frequently argued, which would cause her to leave for a period of time

before returning.

¶8     On December 11, 2012, they argued and defendant threatened to kill Richardson, placing

her in a chokehold from behind as she sat on the couch. During the argument, ZyYon was in a car

seat on the floor. Richardson flipped defendant on the floor but he continued to choke her until she

“tapped out.” The choking incident lasted about two minutes. Richardson left and called the police.

Although the officers offered to call an ambulance for her, Richardson declined medical treatment.

She filed an order of protection against defendant, but she did not go to court to ensure the order

was still in effect because she did not have a way to get there. Subsequent to the incident,

Richardson lost custody of ZyYon. When asked on cross-examination the reason Richardson no

longer has ZyYon, she answered, “because [defendant] called [the Department of Children and

Family Services] on me.”

¶9     Richardson testified that the couple argued “all the time” from January to May of 2013. On

May 26, 2013, Richardson went to defendant’s house and they argued because defendant’s brother

had seen Richardson with another man. After they had calmed down from the argument, defendant

performed oral sex on Richardson. Richardson, however, refused to reciprocate, which angered

                                               -3-
No. 1-14-3403


defendant. While defendant went into the kitchen, Richardson went into the bathroom. When she

walked out of the bathroom, she saw defendant standing by the front door. Richardson went to the

front door and as defendant walked past her, he stabbed her in the chest and told her “to go be with

that n***a then.” She did not realize she had been stabbed until she looked down at her shirt and

“seen all the blood coming out.” Richardson did not see the object defendant stabbed her with, but

his hand touched her “left side, [her] left breast.”

¶ 10   Richardson began to panic when she saw the blood. Defendant told her, “B***h, run,” and

she ran out of the house. Richardson ran down the street trying to find someone to call an

ambulance. She eventually passed out and when she awoke, the police asked her if she knew the

person who stabbed her before putting her in an ambulance. At the hospital, Richardson underwent

emergency surgery to repair the wound.

¶ 11   On cross-examination, Richardson was asked if she had been diagnosed with bipolar

disorder. She answered, “Wrong. I don’t know how y’all diagnosed me with that because I’m not

bipolar and they cannot make no diagnosis off of me.” The trial court sustained the State’s

objection and held a side bar to hear argument on the issue. Defense counsel argued that the

defense’s theory is that Richardson stabbed herself, and the medical records showing she had

been treated for bipolar disorder is relevant to their theory because it would “show her state of

mind at the time this stabbing occurred.” This exchange followed:

         “THE COURT: Do you have any reason to believe by way of evidence that

       [Richardson] stabbed herself?”

         MS. PAYETTE [defense attorney]: Other than there’s two people in the room and I

       have strong medical evidence to show that [defendant] is physically incapable of doing it.

       I think that that would be sufficient, Judge.”

                                                 -4-
No. 1-14-3403


          THE COURT: So your answer is no, you don’t have any evidence that you’re going to

         be putting on?

          MS. PAYETTE: Not that I’m going to be putting on, Judge.

          THE COURT: Your objection will be sustained.”

¶ 12     Richardson acknowledged on cross-examination that she was aware of defendant’s

physical disabilities, specifically that he had stiff joints and skeletal deformities in his arms and

legs. However, Richardson also observed defendant in his daily routine, and he could brush his

teeth by himself, and when they cooked together defendant would use a knife to cut the onions,

tomatoes, and lettuce. Richardson stated that to brush his teeth, defendant would “bring his head

down.”

¶ 13     Video taken from a camera next to defendant’s house was admitted into evidence. On the

video, Richardson is seen holding a jacket and leaving defendant’s house after being stabbed.

She then turns back towards the house and moments later is seen walking toward the street

holding two jackets. A car parked on the street belonged to defendant’s cousin. Richardson

admitted that she had consumed alcohol and smoked marijuana that day. A few minutes after

Richardson left, defendant can be seen leaving his house and entering the front passenger side of

his cousin’s car. Walking with a limp, defendant is holding a jacket as he gets into the car.

Defendant closed the car door by reaching his left arm across his body. No weapon was

recovered from defendant’s house or in the area outside of his house. The genetic profile of

blood taken from the sidewalk outside defendant’s house matched Richardson’s genetic profile.




                                                -5-
No. 1-14-3403


¶ 14    Officer Dan Kavalauskas testified that on May 26, 2013, 1 he arrested defendant. After

giving defendant his Miranda warning, defendant made a statement regarding the incident.

Defendant stated that he and Richardson got into a “verbal altercation” at his house. Defendant

took Richardson’s coat and threw it at her from the porch, telling her to “get the f*** out of

there.” He then took his book bag and ran to his grandmother’s house.

¶ 15    Dr. Ryan Sullivan, the physician who performed emergency surgery on Richardson,

testified that the stabbing object created a two-centimeter bleeding laceration on the right ventricle

of her heart. The object entered Richardson above her left nipple, pierced her skin, went through

subcutaneous fat and breast tissue, through a large muscle of the chest wall, through muscles

between the ribs and the inner lining of the chest wall to the membrane surrounding the heart. Dr.

Sullivan testified that the object did not pierce through Richardson’s heart, although “it was into

the heart tissue at some depth.” However, if Richardson had not had the emergency surgery, she

would have died. Richardson spent five days in the hospital following the emergency surgery.

¶ 16    On cross-examination, Dr. Sullivan stated that the stabbing object entered “at least a good

six-inches to get to the heart.” When asked whether the wound could have been self-inflicted, Dr.

Sullivan answered, “Not being a forensic pathologist, it’s not my area of expertise, but I suppose.”

On redirect examination, Dr. Sullivan stated that the wound could have been inflicted by someone

else.

¶ 17    Dr. Tracy Camaj, a physical therapist, testified for the defense. Defense counsel hired Dr.

Camaj to examine defendant. Dr. Camaj reviewed the police reports, a preliminary trial report,

and a hospitalization report. She examined defendant on April 29, 2013, to assess his range of


1
 Officer Kavalauskas’s testimony mistakenly refers to the events as occurring on May 26-27,
2014. There is no dispute that the events actually occurred in 2013.

                                                -6-
No. 1-14-3403


motion and strength. To measure hand grip strength, Dr. Camaj used a dynamometer. She used a

pinch gauge to measure tip-to-tip strength and a gonimoter to measure joint angles. She also used

a tape measure to measure the girth of defendant’s arms and legs. She testified that these

instruments are standardized tools used in physical therapy.

¶ 18   After examining defendant, Dr. Camaj concluded that defendant could lift his right arm

only 20 degrees and his left arm 35 degrees. However, when Dr. Camaj assisted defendant in

lifting his arms she could raise his right arm to 90 degrees and his left arm to 75 degrees. She

testified that defendant could resist a couple pounds of pressure on his arms and although he

could reach his arms behind his back he could not reach his arms behind his head. Defendant’s

elbows could only minimally rotate and neither elbow could be fully straightened. Dr. Camaj

further noted that defendant’s right wrist was bent and she could not move it at all. Defendant’s

left wrist was also bent, but “he could flex it down to 90 degrees.” On defendant’s right hand, he

had a fairly normal range of motion in his middle and index fingers. The other fingers were held

in flex and non-functional and he had minimal movement in his right thumb. On his left hand,

defendant could bring his index finger and thumb together. Using the dynamometer, Dr. Camaj

measured 20 pounds of grip strength in defendant’s right hand which is nearly 60 pounds lighter

than the average person of defendant’s age. She could not perform the strength test on

defendant’s left hand because he could not grip the dynamometer with his left hand. Measuring

defendant’s ability to grasp and hold objects, Dr. Camaj found that defendant was able to grip

about five to six pounds and hold about three or four pounds of pressure with his right hand,

while his left hand could grip and hold about two pounds of pressure.

¶ 19   Dr. Camaj stated that it was unlikely that defendant, who was approximately 5 foot 3

inches tall, could raise either arm to Richardson’s chest (she was 5 foot 6 inches tall). In her

                                               -7-
No. 1-14-3403


opinion, defendant could not use his left hand to stab Richardson because he did not have the

necessary grip strength or elbow range of motion. Dr. Camaj stated that, although defendant

could grip an object with his right hand, she did not believe he could lift his right arm high

enough to stab Richardson in the chest.

¶ 20    Regarding the prior choking incident, Dr. Camaj stated that defendant “could probably

apply pressure with his arm or forearm, but he doesn’t have that ability to choke someone as we

typically would see with a bent elbow.” When asked whether she believed, within a reasonable

degree of medical certainty, that defendant could have stabbed Richardson, Dr. Camaj

responded, “I don’t believe he could have stabbed her from a standing position and thrust a knife

into her chest, I don’t.”

¶ 21    On cross-examination, Dr. Camaj acknowledged that she did not review any of

defendant’s previous medical records and did not ask defendant about his daily activities. She

was unaware whether defendant could cut vegetables, use a key to open a door, or smoke. Dr.

Camaj also acknowledged that while defendant could not physically hold a dynamometer, which

is a tool much larger than a knife or pen, it did not indicate that defendant could not hold any

object. Although there was a discrepancy between the angles defendant could lift his arms by

himself, and the angles Dr. Camaj could lift defendant’s arms, Dr. Camaj did not believe

defendant was malingering. Instead, she described defendant as “not giving full effort.” Dr.

Camaj stated that based on her evaluation, “it would be pretty impossible” for defendant to hold

an instrument and lift his hand to stab Richardson. When the State asked her, “But not

impossible, isn’t that true, [Dr. Camaj]?” she answered, “Correct.” She further stated that she did

not evaluate defendant for the possibility of using momentum with his grip strength because

“[t]here is typically no way to really evaluate momentum, no standard to do that.”

                                               -8-
No. 1-14-3403


¶ 22   The trial court granted defendant’s motion for a directed finding of not guilty on the

aggravated unlawful use or possession of a weapon by a felon charge because no weapon was

recovered, and also found defendant not guilty of attempted first degree murder. However, the

trial court found defendant guilty of count II, aggravated domestic battery, and the aggravated

battery charge was merged into count II. The court reasoned:

        “But the expert witness said that ultimately when one listens and evaluates her

       testimony that what occurred here, what is alleged that [defendant] did would be difficult

       but not impossible.

        And in just looking myself at the exhibits here, People’s Exhibits 3 and 4 which are the

       exhibits which show the point of entry in the complaining witness’ left breast area, it

       shows that although whatever entered her breast at that point, as we know from the

       doctor’s testimony I believe, may have gone almost six inches in depth, *** you could

       see from the photograph itself the point of entry is extraordinarily small. So whatever

       object entered into her breast at that point and proceeded further in, I don’t believe would

       have needed the strength and velocity of a fully developed adult male who would not

       have any physical deformities or any of the conditions that [defendant] is afflicted with.

        There has been no proof adduced by anybody, I don’t know it could be, as to what kind

       of force would be necessary. This is a perhaps slender, sharp object that is going through

       soft tissue, skin. It’s not penetrating bones.

                                                 ***

        So I don’t think it’s necessary that [defendant] be someone of some superior strength or

       normal strength in order to accomplish what I believe he did do.”



                                                 -9-
No. 1-14-3403


The trial court found Dr. Camaj’s testimony “interesting and credible” but it did not relate “to the

actual events.” Rather, the court found significant the video that showed defendant getting into a

car and reaching his left arm across his body to close the car door. The trial court described the

act as “requiring more, it would seem to me, more physical exertion and [strength] and flexibility

on his part than just sort of uncoiling his body and being able to thrust, you know, some type of

knife or ice pick or some type of sharp object that would pass through skin and tissue rather

easily.”

¶ 23   Furthermore, the trial court found Richardson’s testimony credible and defendant’s

theory that Richardson stabbed herself in the heart “defi[ed] common sense” because if she

merely wanted to frame defendant as revenge for reporting her to DCFS, she would not give

herself a near fatal injury. The court also noted that no eyewitnesses could corroborate

defendant’s contention that Richardson stabbed herself, and the evidence instead corroborated

Richardson’s testimony.

¶ 24   At sentencing, after considering evidence in mitigation and aggravation, the trial court

sentenced defendant to five years’ imprisonment. Defendant filed this timely appeal.

¶ 25                                        ANALYSIS

¶ 26   On appeal, defendant first contends that the State failed to prove him guilty of aggravated

domestic battery beyond a reasonable doubt. When defendant challenges the sufficiency of the

evidence, this court must determine whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt. People v. Evans, 209 Ill. 2d 194, 209 (2004). It is not the

function of this court to retry defendant. People v. Hall, 194 Ill. 2d 305, 329-30 (2000). Rather, it

is the role of the factfinder to weigh the evidence in making a determination. People v. Tye, 141

                                               - 10 -
No. 1-14-3403


Ill. 2d 1, 13 (1990). “It is not necessary that the trier of fact find beyond a reasonable doubt as to

each link on the chain of circumstances. Rather, the trier of fact must find only that the evidence

taken together supports a finding of the defendant’s guilt beyond a reasonable doubt.” Evans,

209 Ill. 2d at 209. Furthermore, the factfinder is not obligated “to accept any possible

explanation compatible with the defendant’s innocence and elevate it to the status of reasonable

doubt.” People v. Herrett, 137 Ill. 2d 195, 206 (1990). A reviewing court will not reverse a

conviction unless the evidence is so unreasonable, improbable or unsatisfactory that it raises a

reasonable doubt of defendant’s guilt. Id.

¶ 27   Defendant argues that his conviction of aggravated domestic battery is unreasonable

where the unrebutted expert testimony of Dr. Camaj found that defendant’s “severe deformities

in his arms and hands rendered him incapable of stabbing” Richardson. The weight assigned to

an expert’s testimony depends upon the facts supporting the expert’s opinion and the reasons

given for the opinion. Doser v. Savage Manufacturing & Sales, Inc., 142 Ill. 2d 176, 195 (1990).

The trial court may accept or reject expert testimony in whole or in part and need not accept the

opinion of one expert even where that expert’s testimony is not contradicted by the testimony of

another expert. People v. Tara, 367 Ill. App. 3d 479, 489 (2006).

¶ 28   After performing various motion and strength tests on defendant, Dr. Camaj concluded

that it was unlikely that defendant could use his left hand to stab Richardson because he did not

have the necessary grip strength or elbow range of motion. Although defendant could grip an

object with his right hand, she did not believe he could lift his right arm high enough to stab

Richardson in the chest. However, Dr. Camaj acknowledged that during the examination,

defendant was “not giving full effort.” She also conceded that while defendant’s left hand could

not physically hold a dynamometer, which is a tool much larger than a knife or pen, it did not

                                                - 11 -
No. 1-14-3403


mean defendant could not hold any object. The trial court concluded that although Dr. Camaj’s

testimony was “interesting and credible,” it did not relate “to the actual events.”

¶ 29    The trial court noted that Richardson’s wound was evidenced by an “extraordinarily

small” entry point. Although defendant could not fully grip the instruments Dr. Camaj used in

her examination, those instruments were much larger than a knife or other sharp, narrow object

that was probably used to stab Richardson. Other evidence showed that defendant was able to

grip and use narrow, relatively light objects. Richardson testified that defendant used a knife to

cut onions, and that he could brush his teeth by himself. The trial court further found that

defendant’s actions of getting into a car and reaching his left arm across his body to close the car

door showed he had the physical exertion strength and flexibility “to thrust, you know, some

type of knife or ice pick or some type of sharp object that would pass through skin and tissue

rather easily.”

¶ 30    The trial court also found that, contrary to defendant’s contention, Dr. Camaj did not

conclude defendant was incapable of stabbing Richardson. When asked whether she believed,

within a reasonable degree of medical certainty, that defendant could have stabbed Richardson,

Dr. Camaj responded, “I don’t believe he could have stabbed her from a standing position and

thrust a knife into her chest, I don’t.” Dr. Camaj stated that based on her evaluation, “it would be

pretty impossible” for defendant to hold an instrument and lift his hand to stab Richardson.

When the State asked her, “But not impossible, isn’t that true, [Dr. Camaj]?” she answered,

“Correct.”

¶ 31    Furthermore, the trial court deemed Richardson’s testimony credible over defendant’s

theory that she stabbed herself, finding the notion Richardson would give herself a near fatal

injury to get back at defendant “defi[es] common sense,” and pointing out that no weapon was

                                               - 12 -
No. 1-14-3403


found on or near Richardson after she collapsed. The trier of fact assesses the credibility of

witnesses and resolves conflicts or inconsistencies in the evidence. Evans, 209 Ill. 2d at 211. We

find that the evidence presented supports the trial court’s determination that defendant stabbed

Richardson.

¶ 32   Next, defendant contends that he was denied his right to a fair trial where the trial court

was biased and rejected the defense’s theory of the case before Dr. Camaj, defendant’s main

witness, testified. Defendant has a constitutional right to an unbiased, open-minded trier of fact.

People v. Phuong, 287 Ill. App. 3d 988, 993 (1997). The constitutional guaranty of due process

“entitles a defendant to a fair and impartial trial before a court which proceeds not arbitrarily or

capriciously, but upon inquiry, and renders judgment only after trial.” People v. Eckert, 194 Ill.

App. 3d 667, 673 (1990). Defendant acknowledges that he did not raise this issue below, but

argues that we should consider the issue as plain error. Judicial bias “is one of the few trial errors

that may not be deemed harmless; moreover, the waiver rule is applied less rigidly where the

conduct of the trial judge is the basis for the appeal.” People v. Williams, 272 Ill. App. 3d 868,

874 (1995). However, in reviewing a plain error contention, this court must first determine

whether any error occurred at all. People v. Bannister, 232 Ill. 2d 52, 65 (2008).

¶ 33   Defendant argues that the trial court improperly rejected the defense’s theory of the case

before his witness, Dr. Camaj, testified. He first points to the exchange between the trial court

and defense counsel regarding the use of medical records to indicate Richardson’s alleged past

bipolar diagnosis. Defense counsel argued that the records were necessary to support the theory

that Richardson stabbed herself and would go to her state of mind at the time of the stabbing.

The trial court asked if counsel had any evidence to show that Richardson stabbed herself.

Defense counsel answered that there were two people in the room when the stabbing occurred,

                                                - 13 -
No. 1-14-3403


and she had “strong medical evidence to show that [defendant] is physically incapable of doing

it. I think that that would be sufficient.” The trial court responded, “So your answer is no, you

don’t have any evidence that you’re going to be putting on?” Defense counsel answered, “Not

that I’m going to be putting on, Judge.”

¶ 34   Defendant contends that the trial court’s comments indicate that the court improperly

rejected his defense before Dr. Camaj could testify. We disagree. At the sidebar where this

exchange occurred, the trial court was determining the relevancy of Richardson’s mental health

records regarding an incident that occurred more than four years prior to defendant’s case.

Defense counsel argued for admission and use of the records while Richardson testified, because

they would support his theory that Richardson stabbed herself. To make its relevancy

determination, the trial court merely asked whether counsel had evidence that she would be

presenting that Richardson stabbed herself. Dr. Camaj’s testimony was not evidence that

Richardson stabbed herself; rather, it was evidence that defendant was incapable of stabbing

Richardson. The trial court merely stated as much, and defense counsel concurred. The trial court

then sustained the State’s objection. We find nothing in that exchange indicating the trial court

was biased against defendant and rejected his theory of the case prior to Dr. Camaj’s testimony.

¶ 35   The cases cited by defendant as support—People v. Ojeda, 110 Ill. App. 2d 480 (1969),

People v. McDaniels, 144 Ill. App. 3d 459 (1986), People v. Johnson, 4 Ill. App. 3d 539 (1972),

and People v. Heiman, 286 Ill. App. 3d 102 (1996)—are distinguishable in that the trial court in

those cases clearly indicated it did not find the defendant’s case credible prior to the presentation

of defendant’s evidence. Here, after presentation of all the evidence, the trial court concluded

that Dr. Camaj was a credible witness but found that her examination of defendant did not

preclude the possibility that he stabbed Richardson and that Dr. Camaj herself acknowledged

                                               - 14 -
No. 1-14-3403


that, although she believed it would be difficult for defendant to stab Richardson, it was not

impossible. Unlike the judges in Ojeda, McDaniels, Johnson, and Heiman, the trial court here

properly considered evidence presented by defendant in support of his defense before making its

determination.

¶ 36   Defendant also argues that the trial court improperly based its determination on

knowledge it had about outside cases rather than on the evidence presented. The trial court here,

as the trier of fact, is presumed to know the law and to have considered only competent evidence

in making a determination on the merits. People v. Koch, 248 Ill. App. 3d 584, 592 (1993). To

rebut this presumption, the record must affirmatively show that the trial court actually used the

evidence improperly as alleged. Id.

¶ 37   In announcing the verdict, the trial court commented that in 40 years it had not had a case

where “a person has stabbed themselves and then immediately runs out of the house and

immediately when interviewed” by police told them someone else stabbed her. At the hearing on

defendant’s motion to reconsider, the trial court commented that it did not believe Richardson

had the intelligence to frame defendant. Defendant argues that these statements show the trial

court improperly considered evidence not in the record, and therefore the presumption that it

considered only competent evidence was rebutted. As support, defendant cites People v.

Wallenberg, 24 Ill. 2d 350 (1962). In Wallenberg, a witness testified that his truck had a soft tire,

and he travelled down a stretch of streets where he found no gas stations. In pronouncing its

judgment, the trial court remarked that, although the witness stated that he found no gas stations

along that stretch, “ ‘I happen to know different. I don’t believe his story.’ ” Id. at 354. However,

no evidence contradicting the witness’s testimony was in the record. Id. The supreme court found

that the trial court improperly made a determination based upon its private knowledge instead of

                                               - 15 -
No. 1-14-3403


on the record before it, and therefore the presumption that the trial court considered only

admissible evidence was rebutted. Id.

¶ 38   Unlike the trial court in Wallenberg, the trial court here did not make determinations that

contradicted undisputed testimony in the record. Rather, the trial court was merely making a

determination on the credibility of defendant and Richardson based on past knowledge and

experience. The court had to decide between competing versions of how Richardson was

stabbed. Triers of fact are entitled to use their knowledge and observations in life when

considering the evidence presented. People v. Hobley, 182 Ill. 2d 404, 465 (1998). We find that

the trial court committed no error in making these statements.

¶ 39   Defendant’s final contention is that his constitutional right to confront witnesses was

violated when the trial court denied his request to admit Richardson’s mental health records. As a

result, he was precluded from “probing Richardson’s history of mental illness during

cross-examination.” These mental health records, however, are not part of the record on appeal.

The trial court viewed the records in camera on the State’s motion. Illinois Supreme Court Rule

415(f) (eff. Oct. 1, 1971) states that “If the court enters an order granting relief following a

showing in camera, the entire record of such showing shall be sealed, impounded, and preserved

in the records of the court, to be made available to the reviewing court in the event of an appeal.”

It is the defendant’s burden, as the complaining party, to request that the records involved are

sealed, impounded, and preserved for appeal. People v. Deleon, 227 Ill. 2d 322, 342 (2008).

“[A]bsent a request for such compliance, any deficiency in the record will be attributable to that

party.” Id. As our supreme court reasoned in Deleon, “it is the appellant’s burden to present a

sufficiently complete record of the proceedings below to support a claim of error and, in the

absence of a complete record on appeal, it will be presumed that the order entered by the circuit

                                               - 16 -
No. 1-14-3403


court was in conformity with the law and had a sufficient factual basis.” (Emphasis in original.)

Id.

¶ 40   For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 41   Affirmed.




                                              - 17 -